The Supreme Court affirmed the judgment of the Common Pleas on May 14th, 1883, in the following opinion :
Per Curiam.
This is an insurance of “agricultural products generally* valued at $1,000.” No location of the products was designated, no specific kind was described. The policy deals in general terms only. The onlyjimitation is that of value. The-risk is not for any specified number of years. It is perpetual. Without any language indicating where the property is, or where it. is to be kept, it would be an unusual construction to hold that its location cannot be.changed. It is not the product of any one .year, but of each ensuing year. It does not bind the owner thereof, whether he be the owner of the land on which it is grown, or a tenant only, to always keep the product on any one farm. The case is clearly right. >
Judgment affirmed.